In The

                                  Court of Appeals

                    Ninth District of Texas at Beaumont

                                    NO. 09-12-104 CR

                        Norman Kent Adams II, Appellant

                                            VS.

                            The State of Texas, Appellee


                         Appealed from the 435th District Court
                            of Montgomery County, Texas
                              Cause No. 11-04-03885 CR

                                        ORDER
       The 435th District Court of Montgomery County, Texas is to provide the
following original exhibits to the Clerk of this Court:


       State’s Exhibit 4A – Video
       State’s Exhibit 4B – Video
       State’s Exhibit 4F – Video
       State’s Exhibit 5 – 9-1-1 CD
       State’s Exhibit 6 – Bank Video
       State’s Exhibit 7 – 9-1-1 Call
       State’s Exhibit 7A – Dispatch Log
       State’s Exhibit 71 – DVD
       State’s Exhibit 71A – Audiotape
       State’s Exhibit 71B – Videotape
       State’s Exhibit 72 – DVD
       State’s Exhibit 106 – Harris County Judgment


Entered this 25th day of October, 2013.
                                                          PER CURIAM